           Case 3:20-cv-00177-SLH Document 6 Filed 09/24/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DEBORAH LAUFER,                                                No. 3:20-cv-177

                       Plaintiff

         v.

KOVAKEN, LLC,

                       Defendant


                                   DISCLOSURE STATEMENT

       Pursuant to LCvR 7.1 of the Western District of Pennsylvania and to enable Judges and
Magistrate Judges to evaluate the possible disqualification or recusal, the undersigned counsel for
Kovaken, LLC, Defendant in the above captioned action, certifies that there are no parents,
subsidiaries and/or affiliates of said party that have issued shares or debt securities to the public.
                                                       Respectfully submitted,

                                                       LEECH TISHMAN

                                                       /s/ Alisa N. Carr
                                                       Alisa N. Carr
                                                       Pa. I.D. No. 56658
                                                       525 William Penn Place, 28th Floor
                                                       Pittsburgh, PA 15219
                                                       (412) 261-1600
                                                       acarr@leechtishman.com


Dated: September 24, 2020
